Citation Nr: 0734916	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-41 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to an increased evaluation for psuedocyst, 
pancreas, status post gallbladder removal and pylorus 
preserving pancreaticoduodenectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from June 1962 to June 
1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, in which service connection for diabetes 
mellitus, prostate cancer, hearing loss, and tinnitus were 
denied, and an evaluation of 30 percent was granted for 
psuedocyst, pancreas status post gall bladder.

In April 2006 the RO granted service connection for diabetes 
mellitus and prostate cancer.  Diabetes mellitus was 
evaluated as 20 percent disabling, effective in July 2001, 
and prostate cancer was evaluated as 20 percent disabling, 
effective in July 2002.  The veteran has not appealed the 
evaluations or the effective dates assigned, and there is no 
longer a question or controversy remaining with respect to 
these claims.

The issue of service connection for bilateral hearing loss 
was previously denied in a March 1990 rating decision.  The 
RO originally declined to reopen the previously denied claim 
it is May 2004 rating decision. However, in its October 2004 
statement of the case, the RO apparently reopened the claim 
and denied service connection on the merits. Notwithstanding, 
the Board must consider the issue as one involving the 
reopening of a previously denied decision. See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]

The issues are thus recharacterized as listed on the front 
sheet of this decision.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, and to an increased evaluation for 
psuedocyst, pancreas, status post gallbladder removal and 
pylorus preserving pancreaticoduodenectomy addressed in the 
REMAND portion of the decision below are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A March 1990 rating decision denied service connection for 
bilateral hearing loss.  Notification of this decision was 
provided by letter dated April 17, 1990. The appellant did 
not appeal this decision and it is now final.

2. Evidence received since the March 1990 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., the presence of current hearing impairment 
that is etiologically related to active service, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 1990 rating decision is new 
and material and the claim for service connection for 
bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

In a March 1990 rating decision, the RO denied service 
connection for bilateral hearing loss. The decision was based 
on a finding that the medical evidence presented findings of 
hearing impairment that did not meet the schedular criteria 
for hearing impairment under 38 C.F.R. § 3.385.  The VA 
examination of record, dated in August 1989, noted a 
diagnosis of hearing loss.  However, audiological results 
were recorded as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
-5
-5
0
LEFT
5
-5
0
0
5

And CNC Maryland speech tests resulted in 96 percent speech 
discrimination, bilaterally.  The audiologist diagnosed 
normal hearing for communication.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

The medical evidence at the time of the March 1990 rating 
decision did not present hearing impairment within the 
requirements of the 38 C.F.R. § 3.385.  Hence, service 
connection could not be granted.

The RO provided notice of this decision to the appellant in 
April 1990. The appellant did not appeal this denial. It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence received since the March 1990 rating decision 
includes the results of private and VA audiometric 
examination results showing findings of hearing loss.  In 
pertinent part, a VA examination conducted in May 2003 
reflects the following findings in pure tone measurements:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
10
5
10
20
25

CNC Maryland speech tests resulted in 92 percent speech 
discrimination in the right ear, and 94 percent in the left 
ear.  The audiologist diagnosed hearing within normal limits 
through 4000 Hertz, and tinnitus, bilaterally.  However, 
while hearing loss, per se, was not diagnosed by the VA 
examiner, the finding of speech discrimination at 92 percent 
in the right ear meets the criteria for hearing impairment 
under 38 C.F.R. § 3.385.

In addition, the veteran submitted the private medial opinion 
of his private treating physician, dated in July 2002, 
indicating that the currently manifested hearing loss and 
tinnitus was possibly the result of exposure to the noise the 
veteran sustained during active service.

This evidence is new in that it was not previously of record. 
In addition, it presents findings of hearing impairment that 
meet the criteria for hearing loss under 38 C.F.R. § 3.385.  
Moreover, the medical evidence presents a reasonable 
possibility that the veteran's currently manifested hearing 
impairment is the result of his active service. It is 
therefore material.


ORDER

New and material evidence has been presented to reopen the 
previously denied claim for service connection for bilateral 
hearing loss. To this extent only, the appeal is granted.


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus, and an increased 
evaluation for psuedocyst, pancreas, status post gallbladder 
removal and pylorus preserving pancreaticoduodenectomy.

The veteran's most recent VA examination for audiology is 
dated in May 2003.  It was accomplished absent review of the 
veteran's claims file.  A review examination was conducted in 
February 2005, to include review of the claims file, 
including service medical records.  Notwithstanding, the 
veteran submitted detailed notes on the precise nature of his 
exposure to noise during his 26 years of active service in 
the Air Force.  This information was not in the claims file 
at the time of the February 2005 records review.

Concerning the veteran's claim for increased evaluation, the 
most recent VA examination for gastro-intestinal disabilities 
is dated in April 2004, roughly one year following the 
veteran's surgery.  While private medical evaluation 
conducted in the same month notes that the veteran has done 
well following surgery and appeared stable, subsequent 
treatment records indicate the veteran had an attack of 
unexplained abdominal pain in November 2004, subsequent to 
the VA examination.

Additional VA examination was conducted in January 2006, 
during which the examiner reported the veteran's abdominal 
complaints and some objective findings.  However, the purpose 
of the examination was to evaluate the veteran's diabetes 
mellitus and genitor-urinary conditions.  The examiner did 
not make a complete evaluation of the veteran's 
gastrointestinal disability picture.

Given the additional evidence received, and the length of 
time that has passed since the last examinations for the 
claimed conditions, new examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
records of treatment concerning his 
claimed hearing impairments and service-
connected psuedocyst, pancreas, status 
post gallbladder removal and pylorus 
preserving pancreaticoduodenectomy.

2.  Obtain all treatment records 
identified by the veteran, including 
records of treatment from VA Medical 
Center (VAMC) Walla, Walla and Boise, 
Idaho, and from any other VAMC the 
veteran may identify.

3.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed 
bilateral hearing loss and tinnitus, and 
the nature and extent of his service-
connected psuedocyst, pancreas, status 
post gallbladder removal and pylorus 
preserving pancreaticoduodenectomy. All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations.  

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed bilateral hearing 
loss and tinnitus had their onset during 
active service or, in the alternative, 
resulted from any incident during active 
service.

All opinions expressed must be supported 
by complete rationale.  

Concerning the service-connected 
psuedocyst, pancreas, status post 
gallbladder removal and pylorus 
preserving pancreaticoduodenectomy, the 
examiner should summarize the medical 
history, including the onset and course 
of the gastrointestinal disability; 
describe any current symptoms and 
manifestations attributed to the 
psuedocyst, pancreas, status post 
gallbladder removal and pylorus 
preserving pancreaticoduodenectomy; and 
provide diagnoses for any and all 
pathology manifested.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for bilateral hearing loss and tinnitus, 
and for an increased evaluation for 
psuedocyst, pancreas, status post 
gallbladder removal and pylorus 
preserving pancreaticoduodenectomy, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


